11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Torri Brooke Dillard,                         * From the 104th District Court
                                                of Taylor County,
                                                Trial Court No. 21654B.

Vs. No. 11-19-00143-CR                        * July 11, 2019

The State of Texas,                           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)

      This court has considered Torri Brooke Dillard’s motion to dismiss this
appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.